                     Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 1 of 13


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    THEANE EVANGELIS, SBN 243570
                   tevangelis@gibsondunn.com
            6    MICHAEL HOLECEK, SBN 281034
                   mholecek@gibsondunn.com
            7    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            8    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
            9

           10    Attorneys for Defendant DOORDASH, INC.
           11

           12

           13                               UNITED STATES DISTRICT COURT

           14                            NORTHERN DISTRICT OF CALIFORNIA

           15                                   SAN FRANCISCO DIVISION

           16

           17    RAYMOND MCKAY,                             CASE NO. 3:19-cv-04289-MMC
           18                      Plaintiff,               REPLY IN SUPPORT OF DEFENDANT’S
                                                            MOTION TO COMPEL ARBITRATION
           19          v.                                   AND STAY PROCEEDINGS
           20    DOORDASH, INC.,                            Action Filed: July 26, 2019
           21                      Defendant.               Hearing Date: October 25, 2019
                                                            Hearing Time: 9:00 a.m.
           22                                               Hearing Place: Courtroom 7 – 19th Floor
                                                            Hon. Maxine M. Chesney
           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION       CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 2 of 13


            1                                             I.   INTRODUCTION
            2           Plaintiff Raymond Mckay asks the Court to create a new loophole that would allow almost
            3    anyone to escape every online agreement. Plaintiff admits that he entered into an online contract with
            4    DoorDash containing an arbitration agreement, but claims that he is not bound to it because his wife
            5    began creating the online account and she (not he) accepted the arbitration agreement. Plaintiff’s story
            6    is full of holes, but ultimately fails because of a single concession: Plaintiff admits that when he
            7    completed his account signup, he clicked a button acknowledging that he had “already started signing
            8    up” for an account.      Either that statement was false—and Plaintiff’s account is based on a
            9    misrepresentation to DoorDash—or it was accurate, and Plaintiff is now barred from asserting he had
           10    no idea that his wife started creating an account for him. Either way, Plaintiff cannot use his self-
           11    serving declaration to escape the arbitration agreement that he (or his wife, on his behalf) accepted.
           12    Because he told DoorDash that he “already started signing up,” he must take ownership of the online
           13    account that was created with his email address and phone number. Any other rule would undermine
           14    the enforceability of all online agreements and allow people to escape their contractual obligations by
           15    fabricating stories that someone else used their personal information. See, e.g., Nicosia v. Amazon.com,
           16    Inc., 384 F. Supp. 3d 254, 272 (E.D.N.Y. 2019) (rejecting the argument that people can “avoid the
           17    terms of a website by simply logging on to a friend’s or relative’s account instead of creating their
           18    own”). The Court should grant DoorDash’s motion to compel arbitration and stay this action.
           19                                            II.     ARGUMENT
           20           Plaintiff’s and his wife’s declarations are internally inconsistent and inconsistent with the
           21    undisputed manner in which DoorDash’s sign-up process works. But even accepting Plaintiff’s
           22    declarations at face value (and the Court should not), Plaintiff is bound by the Independent Contractor
           23    Agreement’s (“ICA”) arbitration agreement as a matter of law. Further, several equitable doctrines—
           24    including equitable estoppel, ostensible authority, and unclean hands—preclude Plaintiff from evading
           25    arbitration based on his inequitable conduct. To the extent any dispute about Plaintiff’s opt-out
           26    remains, the Court should delegate that dispute to an arbitrator, per the parties’ agreement.
           27

           28

Gibson, Dunn &
Crutcher LLP

                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                   CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 3 of 13


            1    A.     Plaintiff’s New Self-Serving Assertions Are Contradicted by Undisputed Facts
            2           Plaintiff claims that he signed up for a DoorDash account in June, but did not notice that his
            3    email address and phone number already had been used to accept the ICA’s arbitration agreement in
            4    April. His claim is implausible and legally irrelevant for a variety of reasons.
            5           First, when Plaintiff tried to create a DoorDash account, he was expressly told that an account
            6    with “the email address and phone number [he] shared with [his] wife had already been created,” and
            7    he clicked on a button stating “Already started signing up?” Raymond Mckay Decl. ¶ 7. The screen
            8    Plaintiff would have seen at the time he clicked “Sign Up” in June 2019 would have appeared as this:
            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25    Declaration of Stanley Tang, (“Tang Decl.”), Ex. 1. At that time, any reasonable person who was told
           26    that his personal information had been used to form an account would either stop the sign-up process,
           27    investigate the circumstances of the account’s creation, or both. Plaintiff apparently did neither. He
           28    does not allege that he investigated who created an account with his information or when the account

Gibson, Dunn &
Crutcher LLP                                                        2
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                   CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 4 of 13


            1    was created. Nor does he allege that he asked DoorDash or his wife about the preexisting account.
            2    Instead, he clicked a button titled “Already started signing up?” Id. ¶ 8. Under Plaintiff’s current
            3    version of the facts, this was false, yet he completed his account sign-up anyway.
            4           Second, DoorDash sent additional communications to Plaintiff that put him on notice that his
            5    account sign-up started in April. Tang Decl. ¶¶ 7, 9, Exs. 2, 3. Plaintiff received approximately 15
            6    emails from DoorDash between April 17, and May 1, 2019—before his purported sign-up date of June
            7    24, 2019—all sent to Plaintiff’s email address, rcrmckay@gmail.com, asking him complete
            8    his background check. Id. ¶ 7, Ex. 2. And Plaintiff opened at least one of these 15 emails. Id. ¶ 8.
            9    Yet, he implausibly claims that he had no idea an account with his email address and phone
           10    number had been created in April.
           11           Third, Plaintiff claims that he did not learn until August that his wife started creating their
           12    account in April. See Christina Mckay Decl. ¶ 11. But Plaintiff apparently hired a lawyer in either
           13    June or July to sue DoorDash over his account. (Opp. at 5 (Plaintiff’s “counsel” mailed his opt-out to
           14    DoorDash on July 11).) It is implausible that Plaintiff would have hired a lawyer to sue DoorDash
           15    over his account but not investigate the circumstances of his account creation or discuss the account
           16    with his wife until more than one month later.
           17           The Court should not accept Plaintiff’s and his wife’s declarations because they are inconsistent
           18    with the allegations in the Complaint, inconsistent with the undisputed manner in which the DoorDash
           19    sign-up process worked, and in any event legally irrelevant. Sundquist v. Ubiquity, Inc., 2017 WL
           20    3721475, at *4 (S.D. Cal. Jan. 17, 2017) (granting motion to compel as plaintiff’s declaration amounted
           21    to “nothing more than a self-serving, conclusory declaration that cannot raise a material question of
           22    fact”); see F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997). If the Court is
           23    inclined to credit Plaintiff’s statements as true, DoorDash requests the opportunity to depose Plaintiff
           24    and his wife and, if necessary, submit supplemental briefing.
           25    B.     Plaintiff Cannot Avoid Arbitration As A Matter Of Law
           26           Even accepting Plaintiff’s declaration at face value, he is bound to the ICA’s arbitration
           27    agreement as a matter of law.
           28

Gibson, Dunn &
Crutcher LLP                                                        3
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                  CASE NO. 3:19-cv-04289-MMC
                       Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 5 of 13


            1            Plaintiff concedes that his DoorDash account was created in April 2019 (Opp. at 1), and that
            2    the account creator manifested assent to the ICA as a condition of creating the account (Tang Decl.
            3    ¶¶ 6–10; Christina Mckay Decl. ¶ 7; see also Raymond Mckay Decl. ¶ 9). Plaintiff also concedes that
            4    he “agreed to be bound by the ICA.” Opp. at 3. But he asserts that his agreement occurred in June and
            5    should control rather than his wife’s agreement in April, and therefore his attempt to opt out of
            6    arbitration in July is effective. Id.
            7            The ICA itself forecloses Plaintiff’s theory. The first paragraph of the ICA states that it
            8    “become[s] effective on the date it is accepted regardless of whether you are eligible to, or ever do,
            9    perform any Contracted Services.” Tang Decl. Ex. A, p. 1. Plaintiff’s personal information was used
           10    to create a DoorDash account on April 1, 2019, making the ICA effective on that date. (Christina
           11    Mckay Decl. ¶¶ 6–7.) Thus, Plaintiff had 30 days from April 1, 2019, to opt out of the arbitration
           12    agreement, and it is undisputed that he did not do so. The Court should enforce the opt-out deadline
           13    as written and reject Plaintiff’s untimely opt out. See Posephny v. AMN Healthcare Inc., 2019 WL
           14    452036, at *7 (N.D. Cal. Feb. 5, 2019) (compelling arbitration when plaintiffs’ attempted opt-out was
           15    untimely).
           16            Courts that have “considered facts analogous to this case … have held that a third-party user of
           17    an account is bound by the terms governing the account.” Nicosia, 384 F. Supp. 3d at 272; see also
           18    Motise v. America Online, Inc., 346 F.Supp.2d 563, 565–66 (S.D.N.Y. 2004) (plaintiff using his
           19    stepfather’s AOL account bound by forum-selection provision in account’s member agreement);
           20    Roberts v. EBay Inc., 2017 WL 9289378, at *8 n.6 (D.S.C. July 29, 2017) (“Whether the Plaintiff was
           21    the account holder or not, he was bound by the PayPal user agreement.”); Burcham v. Expedia, Inc.,
           22    2009 WL 586513, at *2 (E.D. Mo. Mar. 6, 2009) (“Even assuming somehow that [plaintiff] never knew
           23    he created a user account or that an account was created for him, [plaintiff] is still bound by the user
           24    agreement.”).
           25            In Nicosia, the court found that plaintiff’s use of his wife’s Amazon account “was tantamount
           26    to a representation” that he “was” his wife, “and therefore bound by the arbitration provision to which
           27    she had previously agreed.” 384 F. Supp. 3d at 272 (original emphasis). As the court held, “the entire
           28    purpose of an [online] ‘account’ ... is to assume virtual personhood—to enter into contracts and,

Gibson, Dunn &
Crutcher LLP                                                        4
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                  CASE NO. 3:19-cv-04289-MMC
                       Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 6 of 13


            1    crucially, to remain bound by the contracts to which it has previously, and with due authority, agreed.”
            2    Id. As a policy matter, “[i]f the validity of these contract terms waxed and waned depending on the
            3    identity of the human user behind the screen, it would impose a cloud of uncertainty over any contract
            4    formed over the internet.” Id. Thus, Plaintiff’s proposed versions of the events is irrelevant—he is
            5    bound by the terms of the ICA and by its arbitration agreement. See Krafczek v. Cablevision Sys. Corp.,
            6    2018 WL 8918077, at *4 (E.D.N.Y. Apr. 25, 2018) (granting motion to compel arbitration when terms
            7    of the agreement, including arbitration clause, were displayed and either plaintiff or his wife clicked ‘I
            8    agree.’”).
            9            Plaintiff’s cases are inapposite. In Ruiz v. Moss Brothers Auto Group, Inc., 232 Cal. App. 4th
           10    836, 844 (2014) (cited at Opp. at 6), the court denied a petition to compel arbitration when the plaintiff
           11    “did not recall” signing the electronic arbitration agreement. Further, the defendant in Ruiz failed to
           12    provide evidence that its employees “were required to use their unique login ID and password …. [to]
           13    sign[] electronic forms and agreements.” Id. at 843. Here, by contrast, Plaintiff concedes that “the
           14    email address and phone number now associated with Mr. Mckay’s account were first submitted in
           15    April 2019” (Opp. at 6), and that in June 2019 he told DoorDash that he “[a]lready started signing up”
           16    for an account (Raymond Mckay Decl. ¶ 8).
           17            Smith v. Rent-A-Center, Inc., 2019 WL 1294443 (E.D. Cal. Mar. 21, 2019) (cited at Opp. at 6),
           18    is inapposite because the plaintiff argued that the electronic agreement was pre-populated with his e-
           19    signature, and that he was never required to “acknowledge any agreement itself.” Smith thus dealt with
           20    the burden to authenticate a disputed signature, but no such dispute exists here—Plaintiff concedes that
           21    by clicking “Sign Up” and “[a]lready started signing up,” he acknowledged agreement to the ICA.
           22    Raymond Mckay Decl. ¶ 8; Opp. at 5. Because Plaintiff “provided valid consent to the [ICA], it is of
           23    no moment” whether he read it. Smith, 2019 WL 1294443, at *3. Further, Smith is currently on appeal,
           24    and the district court’s order acknowledges that the court was “unable to devote inordinate time and
           25    resources” to the case in light of “the shortage of district judges and staff.” Id. at *1.1
           26

           27
                  1
                      Prasad v. Pinnacle Management Services Co., 2018 WL 401231 (N.D. Cal. Jan. 12, 2018), is
           28         irrelevant for the same reason. Prasad concerned the authentication of a disputed signature. No
                      signature is in dispute here.
Gibson, Dunn &
Crutcher LLP                                                          5
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                     CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 7 of 13


            1           In sum, Plaintiff is bound by the ICA’s effective date of April 1, 2019 as a matter of law, and
            2    his attempt to opt out was untimely.
            3    C.     Plaintiff Should Not Be Permitted To Avoid Arbitration As A Matter Of Equity
            4           Equity also precludes Plaintiff from using misrepresentations and/or willful ignorance to escape
            5    the arbitration agreement. Here, the arbitration agreement delegates these questions to the arbitrator.
            6    Tang Decl. Ex. A, ICA § XI.3 (“All other disputes with respect to whether this Mutual Arbitration
            7    Provision is unenforceable, unconscionable, applicable, valid, void or voidable shall be determined
            8    exclusively by an arbitrator, and not by any court.”); see Hill v. Anheuser-Busch InBev Worldwide,
            9    Inc., 2014 WL 10100283, at *2 (C.D. Cal. Nov. 26, 2014) (“When parties have not contracted
           10    otherwise, issues of substantive arbitrability—validity and applicability—are decided by courts, and
           11    issues of procedural arbitrability—time limits, notice, laches, estoppel, etc.—are decided by
           12    arbitrators.”). To the extent the Court disagrees, Plaintiff is nevertheless bound to agreement via the
           13    equitable principles of estoppel and unclean hands.
           14           1.      Plaintiff Is Equitably Estopped From Avoiding Arbitration
           15           Equitable estoppel “results from a representation of fact which the party making such
           16    representation is not legally permitted to deny.” Baillargeon v. Dep’t of Water & Power, 69 Cal. App.
           17    3d 670, 678 (1977). To establish equitable estoppel, “(1) [t]he party to be estopped must know the
           18    facts; (2) he must intend that his conduct shall be acted upon, or must so act that the party asserting the
           19    estoppel had the right to believe that it was so intended; (3) the party asserting the estoppel must be
           20    ignorant of the true state of facts; and, (4) he must rely upon the conduct to his injury.” Hopkins v.
           21    Kedzierski, 225 Cal. App. 4th 736, 756 (2014) (citations omitted).
           22           All four elements are met here. First, Plaintiff knew that his email account and phone number
           23    already had been used to create a Dasher account, and he knew that he was not the one who had “already
           24    started signing up.” See Raymond Mckay Decl. ¶¶ 7–8. Second, Plaintiff intended DoorDash to rely
           25    on his conduct by clicking the button titled “Already started signing up?” despite never having signed
           26    up himself. Third, DoorDash did not know that Plaintiff had not already started signing up, or that he
           27    intended to share an account with his wife. Fourth, DoorDash relied on this to its detriment by
           28    permitting Plaintiff to use the DoorDash platform to perform Contracted Services under the reasonable

Gibson, Dunn &
Crutcher LLP                                                         6
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                    CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 8 of 13


            1    belief that Plaintiff agreed to the ICA when his account was created in April 2019. Thus, plaintiff is
            2    bound by the arbitration agreement under the doctrine of equitable estoppel. Nicosia, 384 F. Supp. 3d
            3    at 275 (plaintiff bound by arbitration agreement by use of his wife’s online account under theory of
            4    equitable estoppel).
            5           2.      Plaintiff Is Estopped Under The Doctrine Of Ostensible Authority
            6           Plaintiff also is bound by the ICA’s arbitration agreement under the related doctrine of
            7    ostensible authority. Thomson-CSF, S.A. v. American Arbitration Ass’n, 64 F.3d 773, 776 (2d Cir.
            8    1995) (“a nonsignatory party may be bound to an arbitration agreement if so dictated by the ordinary
            9    principles of contract and agency.” (internal citations omitted).) State law, as opposed to federal
           10    substantive law of arbitrability, provides the relevant contract principles. See Arthur Andersen v.
           11    Carlisle, 556 U.S. 624, 630 (2009) (the FAA does not “purport[ ] to alter background principles of state
           12    contract law regarding the scope of agreements (including the question of who is bound by them)”). In
           13    California, ostensible authority exists when a principal “intentionally or by want of ordinary care,
           14    causes or allows a third person to believe the agent to possess.” Cal. Civ. Code § 2317. Where
           15    ostensible authority exists, “a principal is bound by acts of his agent ... to those persons only who have
           16    in good faith, and without want of ordinary care, incurred a liability or parted with value, upon the faith
           17    thereof.” Cal. Civ. Code § 2334. In other words, “if a principal by his acts has led others to believe
           18    that he has conferred authority upon an agent, he cannot be heard to assert, as against third persons
           19    who have relied and acted thereon in good faith, that he did not intend to confer such power.” Yanchor
           20    v. Kagan, 22 Cal. App. 3d 544, 549 (1971).
           21           Ostensible authority, therefore, “rests upon the doctrine of estoppel,” and has three elements:
           22    (1) “representation by the principal,” (2) “justifiable reliance thereon by a third person,” and
           23    (3) “change of position or injury resulting from such reliance.” Id. (citing Freitas v. Marsh, 70 Cal.
           24    App. 2d 711, 713 (1945)).
           25           Here—even accepting Plaintiff’s version of events as true—Plaintiff’s wife acted with
           26    ostensible authority to bind him to the ICA. First, Plaintiff, either “intentionally or by want of ordinary
           27    care” caused DoorDash to believe his wife possessed the authority to enter into the ICA through her
           28    use of their shared email address and phone number. DoorDash explained to Plaintiff that an account

Gibson, Dunn &
Crutcher LLP                                                         7
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                    CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 9 of 13


            1    with his information already had been created, yet he told DoorDash that he had “[a]ready started
            2    signing up.” Raymond Mckay Decl. ¶¶ 7–8. Rather than make that misstatement to DoorDash,
            3    Plaintiff should have discontinued the sign-up process or contacted DoorDash to investigate who used
            4    his personal information to create an account. He did not do so. Second, DoorDash justifiably relied
            5    upon these representations, because a person authorized to use the email account agreed to the terms
            6    of the ICA, and the ICA specifically contemplates that a “contractor” who agrees to the ICA may
            7    consist of more than one person. Third, DoorDash would suffer a “change of position ... resulting from
            8    such reliance” as Plaintiff now seeks to avoid the ICA’s arbitration agreement. Because Plaintiff’s
            9    wife acted with Plaintiff’s ostensible authority to bind Plaintiff to the ICA in April 2019, Plaintiff is
           10    estopped from arguing otherwise.
           11           3.      Plaintiff Has Unclean Hands
           12           Plaintiff should not be permitted to avoid the ICA’s arbitration agreement under the equitable
           13    doctrine of unclean hands. “The doctrine of unclean hands requires unconscionable, bad faith, or
           14    inequitable conduct by the plaintiff in connection with the matter in controversy.” Gen. Elec. Co. v.
           15    Superior Court, 45 Cal. 2d 897, 899–900 (1955); Dickson, Carlson & Campillo v. Pole, 83 Cal. App.
           16    4th 436, 446 (2000). “Unclean hands provides a defense when granting plaintiff any relief would be
           17    inequitable.” Dickson, Carlson & Campillo, 83 Cal. App. 4th at 447. The doctrine “requires
           18    inequitable conduct by the plaintiff in connection with the matter in controversy and provides a
           19    complete defense to the plaintiff's action.” Id.
           20           Here, by continuing with the sign-up process despite having actual notice that the sign-up
           21    process had already been initiated with his account information, and then submitting an opt-out
           22    provision without investigating whether his opt-out was timely under the agreement, Plaintiff acted
           23    inequitably.
           24           At the very least, Plaintiff made a negligent misrepresentation. Negligent misrepresentation
           25    has five elements: (1) a misrepresentation, (2) the absence of reasonable grounds for believing the
           26    misrepresentation to be true, (3) with the intent to induce another's reliance on the misrepresentation,
           27    (4) actual and justifiable reliance, and (5) resulting damage. Daniels v. Select Portfolio Servicing, Inc.,
           28    246 Cal. App. 4th 1150, 1166 (2016). All five elements are met here. First, Plaintiff misrepresented

Gibson, Dunn &
Crutcher LLP                                                         8
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                    CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 10 of 13


            1    the fact that he had already started signing up for a DoorDash account. See Raymond Mckay Decl. ¶ 8.
            2    Second, Plaintiff had no reasonable grounds for believing the misrepresentation to be true—he claims
            3    he only “later learned” that his wife had begun the sign-up process, and apparently never inquired how
            4    his personal information had been used to create a DoorDash account. Id. ¶ 9. Third, by mailing his
            5    opt-out letter in July 2019, Plaintiff intended to induce DoorDash to rely on the misrepresentation that
            6    the account was actually created in June 2019 when Plaintiff knew that was not true. Fourth, DoorDash
            7    actually and justifiably relied on Plaintiff’s statement that he had “[a]lready started signing up” by
            8    allowing Plaintiff to “complete[] the signup process.” Id. ¶ 10. Fifth, DoorDash has suffered damage
            9    by defending this lawsuit that should never have been filed in court.
           10            Plaintiff has unclean hands.       He should be barred from avoiding the ICA’s arbitration
           11    agreement.
           12    D.      The Parties Delegated To An Arbitrator Any Dispute Over Plaintiff’s Opt-Out.
           13            If the Court determines that a dispute over Plaintiff’s opt-out remains, it should delegate that
           14    dispute to an arbitrator, per the parties’ agreement. See Tang Decl. Ex. A, § XI.3 (“an arbitrator, and
           15    not … any court” shall determine all disputes with respect to Mutual Arbitration Provision’s
           16    enforceability, applicability, and validity); Erwin v. Citibank, N.A., 2017 WL 1047575, at *4–5 (S.D.
           17    Cal. Mar. 20, 2017) (disputes over validity of opt-outs go to arbitrator where—as here—parties
           18    delegated issues of arbitrability to the arbitrator).
           19            Plaintiff concedes that he agreed to the ICA, and he does not dispute the enforceability of the
           20    ICA’s delegation clause. (Opp. at 5.) Rather, he argues that the delegation clause does not apply in
           21    this factual scenario because he opted out of the arbitration agreement. But Plaintiff’s circular
           22    argument is contrary to law—Plaintiff wants to foreclose arbitration over a dispute regarding the
           23    validity of his opt-out by claiming he validly opted out. This is the precise type of dispute the parties
           24    agreed to arbitrate. Plaintiff urges the Court not to enforce the ICA’s delegation clause based on Erwin,
           25    but he misses the key point: The contract in Erwin did not have a delegation clause. 2017 WL 1047575,
           26    at *5. Thus, the Erwin court had to decide arbitrability for itself. Not so here.
           27            Plaintiff’s remaining cases fail. Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925 F.2d
           28    1136 (9th Cir. 1991), did not include a delegation clause and thus is inapposite to situations where (as

Gibson, Dunn &
Crutcher LLP                                                             9
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                   CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 11 of 13


            1    here) the parties delegated questions of arbitrability to an arbitrator. Likewise, there is no discussion
            2    of a delegation clause in Tanis v. Southwest Airlines, Co., 2019 WL 1111240 (S.D. Cal. Mar. 11, 2019)
            3    or Flores v. Jewels Marketing & Agribusiness, 2007 WL 2022042 (E.D. Cal. July 9, 2007). Despite
            4    the lack of delegation clause, Flores supports DoorDash by making clear that although “disputes
            5    whether a contract ever existed are issues for the court, … disputes whether a contract has expired, has
            6    been terminated, or has been repudiated are issues for the arbitrator, and not the courts, if the arbitration
            7    clause is sufficiently broad.” Id. at *5. Here, there is no dispute the contract exists; the parties dispute
            8    only whether their agreement to arbitrate was terminated by Plaintiff’s attempted opt-out. Such
            9    disputes go to the arbitrator under the parties’ delegation clause.
           10            Kum Tat Limited v. Linden Ox Pasture, LLC, 845 F.3d 979, 983 (9th Cir. 2017) (cited at Opp
           11    9), also supports DoorDash. The Ninth Circuit stated that “challenges to the validity of a contract with
           12    an arbitration clause are to be decided by the arbitrator,” while “challenges to the very existence of the
           13    contract are, in general, properly directed to the court.” Here, Plaintiff does not challenge the existence
           14    of the contract—he concedes that he entered into the ICA, and that the ICA contained an arbitration
           15    agreement. Opp. at 5. The dispute about whether his subsequent attempt to opt out of one portion of
           16    the ICA (the arbitration agreement) is distinct from arguing “there was ‘no contract’” at all. Kum Tat,
           17    845 F.3d at 983. For the same reason, Plaintiff’s reliance on discussions about contract formation in
           18    Edwards v. DoorDash, Inc., 888 F.3d 738, 744 (5th Cir. 2018), and In re Uber Text Messaging, 2019
           19    WL 2509337, at *6 (N.D. Cal. June 18, 2019), do not help him.
           20                                                III. CONCLUSION
           21            Plaintiff’s purported attempt to opt out of the ICA’s arbitration agreement is invalid on legal
           22    and equitable grounds. This Court should compel arbitration on an individual basis and stay this action.
           23
                 Dated: September 3, 2019                        GIBSON, DUNN & CRUTCHER LLP
           24

           25
                                                                 By:                   /s/ Joshua Lipshutz
           26                                                                           Joshua Lipshutz

           27

           28                                                    Attorneys for Defendant DOORDASH, INC.

Gibson, Dunn &
Crutcher LLP                                                           10
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                      CASE NO. 3:19-cv-04289-MMC
                      Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 12 of 13


            1                                                PROOF OF SERVICE
            2           I, Tim Kolesk, declare as follows:
            3           I am employed in the County of Los Angeles, State of California; I am over the age of
            4    eighteen years and am not a party to this action; my business address is 333 South Grand Avenue,
                 Los Angeles, California 90071, in said County and State. On September 3, 2019, I served the
            5    following document(s):

            6           REPLY IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL ARBITRATION
                        AND STAY PROCEEDINGS
            7
                 On the parties stated below, by the following means of service:
            8
                         Keith A. Custis
            9            CUSTIS LAW, P.C.
           10            1875 Century Park East, Suite 700
                         Los Angeles, CA 90067
           11            213.863.4276
                         kcustis@custislawpc.com
           12
                         Ashley Keller
           13
                         Travis Lenkner
           14            Marquel Reddish
                         KELLER LENKNER LLC
           15            150 N. Riverside Plaza, Suite 4270
                         Chicago, IL 60606
           16            312.741.5220
                         ack@kellerlenkner.com
           17
                         tdl@kellerlenkner.com
           18            mpr@kellerlenkner.com

           19            Warren Postman
                         KELLER LENKNER LLC
           20            1300 I Street, N.W., Suite 400E
                         Washington, D.C. 20005
           21
                         202.749.8334
           22            wdp@kellerlenkner.com

           23         BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically
                       uploaded a true and correct copy in Adobe “pdf” format the above-listed document(s) to the
           24          United States District Court’s Case Management and Electronic Case Filing (CM/ECF) system.
           25          After the electronic filing of a document, service is deemed complete upon receipt of the Notice
                       of Electronic Filing (“NEF”) by the registered CM/ECF users.
           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                      11
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION                CASE NO. 3:19-cv-04289-MMC
                     Case 3:19-cv-04289-MMC Document 30 Filed 09/03/19 Page 13 of 13


            1        (FEDERAL) I declare under penalty of perjury that the foregoing is true and correct.
            2

            3          Executed on September 3, 2019
            4                                                            /s/ Tim Kolesk
                                                                           Tim Kolesk
            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP                                                    12
                 REPLY ISO DOORDASH, INC.’S MOTION TO COMPEL ARBITRATION              CASE NO. 3:19-cv-04289-MMC
